                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

JOEL BAUER AND ASSOCIATES,           CASE NO.
INC.                                 2:18−cv−09887−DSF−MRW
            Plaintiff(s),
                               Order to Show Cause re
     v.                        Dismissal for Lack of
SABRINA GIBSON HAWKINS, et al. Prosecution
           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before February 14, 2020. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: January 13, 2020                    /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
